
	
		II
		111th CONGRESS
		1st Session
		S. 1068
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2009
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the National Consumer Cooperative Bank Act to
		  allow for the treatment of the nonprofit corporation affiliate of the Bank as a
		  community development financial institution for purposes of the Community
		  Development Banking and Financial Institutions Act of 1994.
	
	
		1.Short titleThis Act may be cited as the
			 National Consumer Cooperative Bank Act
			 Amendments of 2009.
		2.Treatment of national
			 cooperative bank affiliate as community development financial
			 institutionSection 211 of the
			 National Consumer Cooperative Bank Act (12 U.S.C. 3051) is amended—
			(1)by
			 redesignating subsection (e) as subsection (f); and
			(2)by inserting after
			 subsection (d) the following:
				
					(e)Treatment as
				community development financial institutionNotwithstanding any other provision of law,
				the nonprofit corporation established under this section shall be deemed to be
				a community development financial institution for purposes of the Community
				Development Banking and Financial Institutions Act of 1994, unless, after the
				date of the enactment of the National Consumer Cooperative Bank Act Amendments
				of 2009, the Bank, or any affiliate (as defined in section 103(3) of the
				Community Development Banking and Financial Institutions Act of 1994) of the
				Bank, participates in depository institution incentives under section 114 of
				the Community Development Banking and Financial Institutions Act of
				1994.
					.
			
